Name: Council Directive 93/34/EEC of 14 June 1993 on statutory markings for two- or three-wheel motor vehicles
 Type: Directive
 Subject Matter: transport policy;  land transport;  technology and technical regulations;  marketing
 Date Published: 1993-07-29

 Avis juridique important|31993L0034Council Directive 93/34/EEC of 14 June 1993 on statutory markings for two- or three-wheel motor vehicles Official Journal L 188 , 29/07/1993 P. 0038 - 0043 Finnish special edition: Chapter 7 Volume 4 P. 0244 Swedish special edition: Chapter 7 Volume 4 P. 0244 COUNCIL DIRECTIVE 93/34/EECof 14 June 1993on statutory markings for two- or three-wheel motor vehiclesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard of the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles (1), Having regard to the proposal from the Commission (2), In cooperation with the Euroepan Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; whereas measures necessary to that end should be adopted; Whereas, with regard to their statutory markings, in each Member State two- or three-wheel motor vehicles must display certain technical characteristics laid down by mandatory provisions which differ from one Member State to another; whereas, as a result of their differences, such provisions constitute a barrier to trade within the Community; Whereas those obstacles to the establishment and operation of the internal market may be removed if the same requirements are adopted by all Member States in place of their national rules; Whereas it is necessary to draw up harmonized requirements concerning statutory markings for two- or three-wheel motor vehicles in order to enable the type-approval and component type-approval procedures laid down in Directive 92/61/EEC to be applied for each type of such vehicle; Whereas, given the scale and impact of the action proposed in the sector in question, the Community measures covered by this Directive are necessary, indeed essential, to achieve the aim in view, which is to establish Community vehicle type-approval; whereas that aim cannot be adequately achieved by the Member States individually; Whereas, with regard to the statutory markings applicable to two- or three-wheel motor vehicles, this Directive does not prevent certain Member States from retaining, on a non-discriminatory basis, specific mandatory provisions for the purposes of applying traffic regulations, provided that such specific requirements concern the use of these vehicles and do not involve any modifications in their construction likely to create an obstacle to Community type-approval of this type of vehicle, HAS ADOPTED THIS DIRECTIVE: Article 1This Directive applies to the statutory markings for all types of vehicles as defined in Article 1 of Directive 92/61/EEC. Article 2The procedure for the granting of component type-approval in respect of the statutory markings for a type of two- or three-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in Chapters II and III of Directive 92/61/EEC. Article 3Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC (5). Article 41. Member States shall adopt and publish the provisions necessary to comply with this Directive not later than 14 December 1994. They shall forthwith inform the Commission thereof. When the Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. From the date mentioned in the first subparagraph Member States may not, for reasons connected with statutory markings, prohibit the initial entry into service of vehicles which conform to this Directive. They shall apply the provisions referred to in the first subparagraph as from 14 June 1995. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 5This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1993. For the CouncilThe PresidentJ. TROEJBORG(1) OJ No L 225, 10. 8. 1992, p. 72. (2) OJ No C 293, 9. 11. 1992, p. 43. (3) OJ No C 337, 21. 12. 1992, p. 103 and OJ No C 176, 28. 6. 1993. (4) OJ No C 73, 15. 3. 1993, p. 22. (5) OJ No L 42, 23. 2. 1970, p. 1; Directive as last amended by Directive 92/53/EEC (OJ No L 225, 10. 8. 1992, p. 1). ANNEX REQUIREMENTS CONCERNING STATUTORY MARKINGS FOR TWO- OR THREE-WHEEL MOTOR VEHICLES 1. GENERAL1.1. All vehicles must receive a plate and markings as described below. That plate and those markings must be affixed by the manufacturer or his authorized representative. 2. MANUFACTURER'S DATA PLATE2.1. A manufacturer's data plate, a model of which is shown in Appendix 1 must be firmly attached, at an easily accessible point, to a part which is normally not likely to be replaced during use; it must be easily legible and contain the following information in an indelible form, in the following order: 2.1.1. name of manufacturer; 2.1.2. type-approval mark as described in Article 8 of Council Directive 92/61/EEC of 30 June 1992 on the type-approval of two- or three-wheel motor vehicles; 2.1.3. the vehicle identification number (VIN); 2.1.4. the static sound level: . . . dB(A) at . . . rev/min. 2.2. The type-approval mark as required by section 2.1.2., the static sound level value and the number of rev/minute as required by section 2.1.4. are not included in the component type-approval of statutory markings. However, those pieces of information must be attached to all vehicles manufactured in conformity with the type that has been approved. 2.3. Manufacturers may affix additional information below or to one side of the mandatory markings, outside a clearly marked rectangle which contains only the information required by sections 2.1.1. to 2.1.4. (see Appendix 1). 3. VEHICLE IDENTIFICATION NUMBERThe vehicle identification number consists of a structured combination of characters assigned to each vehicle by their manufacturer. Its purpose is to enable any vehicle to be identified unambiguously via its manufacturer - without any need for any other information - for a period of 30 years. The identification must meet the following requirements: 3.1. the vehicle identification number must be entered on the manufacturer's data plate. It must also be hammered or punched in such a way as to avoid obliteration or change on the chassis or frame at a point such that it can easily be accessible, and it must be situated on the right half of the vehicle; 3.1.1. the vehicle identification number must be in three parts as indicated hereafter: 3.1.1.1. the first part consists of a code assigned to the vehicle manufacturer enabling that person to be identified. The code shall consist of three characters (letters or digits) issued by the competent authorities in the country in which the manufacturer has his registered address in line with the practice of the international agency acting on the authorization of the International Organization for Standardization (ISO). The first character designates a geographical area, the second a country within a geographical area and the third character a particular manufacturer. Where the manufacturer produces less than 500 vehicles per year the third character is always a 9. In order to identify that manufacturer the authority referred to above shall also issue the third, fourth and fifth characters of the third part; 3.1.1.2. the second part consists of six characters (letters or digits) for the purpose of describing the general characteristics of the vehicle (type, variant and version); each characteristic may be represented by two characters. If its manufacturer does not use one or more of those characters the unused spaces must be filled by alphabetical or numerical characters, the choice being left to the manufacturer; 3.1.1.3. the third part consists of eight characters, the last four of which are required to be numerical and, in combination with the two other parts, must enable a particular vehicle to be clearly identified. Any unused position must be filled by a 0 in order to obtain the requisite total number of characters; 3.1.2. the vehicle identification number must, wherever possible, occupy a single line. By way of an exception and for technical reasons it may also occupy two lines. However, in this case there must be no breaks within any of the three parts; the beginning and end of each line must be marked by a symbol which is neither an Arabic numeral nor a capital Latin letter, nor must it be possible to confuse this with any such character. An exemption may be granted if the number is entered on a single line on the manufacturer's data plate. The introduction of said symbol within a line between the three parts (section 3.1.1) is also authorized; There must be no spaces between the characters. 4. CHARACTERS4.1. Latin letters and Arabic numerals must be used for all of the markings provided for in sections 2 and 3. However, the Latin letters used for the information provided for in sections 2.1.1, 2.1.3 and 3 must be capital letters. 4.2. In the vehicle identification number: 4.2.1. letters I, O and Q, or dashes, asterisks or other specific signs are prohibited; 4.2.2. letters and figures shall have the following minimum heights: 4.2.2.1. 4 mm in the case of characters entered directly on the chassis or frame or any other similar vehicle structure; 4.2.2.2. 3 mm in the case of characters entered on the manufacturer's data plate. Appendix 1 Example of manufacturer's data plateThe example below in no way affects the information actually set out on manufacturer's data plates, nor the dimensions of the plate itself, the figures or letters. It is given solely by way of an example. The additional information referred to in section 2.3 may be entered below or on one side of the information required in the following rectangle. >START OF GRAPHIC><?aeUA16Ã ><?aeTSÃ ><?aeVCÃ ><?aeRT2Y3Ã ><?aeTF10Ã ><?aeTBÃ ><?aeTCÃ >STELLA FABBRICA MOTOCICLI <?aeFN10Ã >e3 5364 <?aeFN10Ã >3 G S K L M 3 A C 8 B 1 2 0 0 0 0 <?aeFN10Ã >80 dB (A) - 3 750 t/m<?aeFN10Ã ><?aeTBÃ ><?aeRT2Y3Ã ><?aeTEÃ ><?aeUA17Ã "END OF GRAPHIC>Legend: In the above example of a plate the vehicle concerned has been made by 'Stella Fabbrica Motocicli' and type-approved in Italy (e3), under number 5364. The identification number (3GSKLM3AC8B120000) gives the following information: - first part (3GS): - 3: geographical area (Europe); - G: country within the geographical area (Germany); - S: manufacturer (Stella Fabbrica Motocicli); - second part (KLM3AC): - KL: type of vehicle; - M3: variant (vehicle bodywork); - AC: version (vehicle engine); - third part (8B120000): - 8B12: identification of the vehicle and combination of the two other parts of the identification number; - 0000: unused positions that have been filled by a 0 in order to make up the total number of characters required. The static sound level is 80 dB(A) at 3 750 rev/min. Appendix 2 Information document in respect of statutory markings for a type of two or three-wheel motor vehicle(to be attached to the application for component type-approval where this is submitted separately from the application for vehicle type-approval)Order No (assigned by the applicant): . The application for component type-approval in respect of statutory markings for a type of two or three-wheel motor vehicle shall contain the information set out in Annex II to Directive 92/61/EEC; Part A, sections: - 0.1- 0.2- 0.4 to 0.6- 9.3.1 to 9.3.3. Appendix 3 Name of administrationComponent type-approval certificate in respect of statutory markings for a type of two- or three-wheel motor vehiclesMODELReport No . by technical service . date . Component type-approval No: . Extension No: . 1. Trade mark or name of vehicle: . 2. Type of vehicle: . 3. Manufacturer's name and address: . . 4. Name and address of manufacturer's representatives (if any): . . 5. Date vehicle submitted for test: . 6. Component type-approval granted/refused (1): 7. Place: . 8. Date: . 9. Signature: . (1) Delete as appropriate.